Citation Nr: 1201136	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Chicago RO that declined to reopen the claim of service connection for an innocently acquired psychiatric disorder.  

In August 2011, the Veteran testified at a video conference hearing before the undersigned; a transcript of this hearing is associated with the claims file. 

At the hearing, the Veteran submitted additional medical evidence in support of his claim and a statement that waived initial RO consideration of the evidence.

The Board notes that while the Veteran's claim mentioned PTSD, the medical evidence of record also contains diagnoses of several other psychiatric disorders. 

The Court in Clemons found that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the present claim must include consideration of other psychiatric disorders that are present. 

The  issues of service connection for disorders of the left shoulder, bilateral ankles, bilateral knees, and bilateral legs being referred have been raised by the record in December 2000, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The reopened claim of service connection for a psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied the claim of service connection for a psychiatric disorder; the Veteran did not appeal the decision. 

3.  The evidence added to the record since the March 1986 rating decision relates to a previously unestablished fact that tends to support the Veteran's claim and gives rise to a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include PTSD and schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

With respect to claim to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA will be deferred at this time. 


Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).
The RO denied the Veteran's original claim of service connection for an acquired psychiatric disorder in a March 1986 rating decision, and he did not pursue a timely appeal.  The Veteran did not appeal within a year of being notified of this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002).  The Veteran subsequently applied to reopen the claim in February 1997 but since he submitted no additional evidence the RO continued the prior denial in an April 1997 letter.  The Veteran submitted a statement in April 1997 indicating that he was treated at V.A. W.S. Hospital for a nervous condition from 1996 until the date of the statement.  Under 38 C.F.R. § 3.156(b), "new and material evidence" received prior to the expiration of the appeal period, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  Although this statement was received within the one-year appeal period, the statement is not material.  As will be discussed in further detail below, the claim was denied in March 1986 as there was no evidence of a condition during service.  Accordingly, even had the treatment records the Veteran referred to been obtained, such treatment would not have constituted material evidence as it documented his current treatment.  38 C.F.R. § 3.156(b); see Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); Voracek v. Nicholson, 421 F.3d 1299, 1304 (Definition of new and material contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b)); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (Observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  The Veteran did not appeal within a year of being notified of this decision and no new and material evidence was submitted during the 1 year appeal period; therefore, the April 1997 rating decisoin became final.  38 U.S.C.A. § 7105 (West 2002). 

Significantly, in July 1999, the Veteran asked for a copy of the rating decision that previously denied his claim for service connection for a psychiatric disorder and he again petitioned to reopen his claim.  An August 1999 letter indicates the RO sent the Veteran a copy of the rating decision and VA examination, but there was no mention of or decision pertaining to his newly raised petition to reopen his claim.

In December 2000, the Veteran submitted correspondence that shows he raised new claims for service connection and he provided stressor information for a PTSD claim.  There is nothing in the claims file that shows his petition to reopen his claim was readjudicated. 

Although the current claim is based on a petition to reopen received in November 2004, the Board notes that since the July 1999 claim was never adjudicated, the claim has been pending since the RO's receipt of this claim.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence considered at the time of the March 1986 rating decision consists of the Veteran's claim, which shows he associated his psychiatric disorder with firearms training; service treatment and personnel records; a December 1985 letter from a social worker; and a January 1986 VA examination report.

The service treatment records include an enlistment examination that is silent for complaints findings, or diagnosis of a psychiatric disorder.  In an associated medical history report the Veteran marked the box that indicated he had had depression or excessive worrying.  The rest of his treatment records, including the separation examination and medical history reports contain no indication of a psychiatric disorder.

The Veteran's service personnel records indicate he had difficulty with some of his training and that his attitude and behavior reflected a lack of motivation.  In August 1979, he was caught fighting with another soldier because he would not help others in his squad clean the Staff Sergeant's office.  A November 1979 counseling/rehabilitation record indicates the Veteran appeared to have problems adjusting socially.

The December 1985 letter from a social worker indicates the Veteran's case was closed and that a proper authorization was needed to obtain his clinical records.

The January 1986 VA examination indicates the Veteran's claims file was reviewed and his reported psychiatric history was noted.  The diagnoses were affective disorder and major depression.

The RO denied the claim for service connection in March 1986 on the basis that the Veteran was not shown to have a psychiatric disorder in service or for many years after service.

The evidence added since the March 1986 rating decision includes a December 2000 stressor statement involving a personal assault; private treatment records ranging from June 1996 to September 2004 from Rush University Medical Center, Mount Sinai Hospital, Jackson Park Hospital, Saint Anthony Hospital, and Bethany Methodist Hospital; June 1992 to February 2009 VA treatment records; an August 2011 hearing transcript; and an August 2011 letter from the Veteran's treating psychiatrist at the Jesse Brown VA Medical Center.

The December 2000 stressor statement indicates the Veteran's PTSD was due to being jumped by 15 soldiers during basic training.

The private and VA medical records reflect psychiatric treatment and contain various diagnoses that include drug dependence; polysubstance abuse; alcohol dependence; substance induced mood disorder, schizoaffective disorder; paranoid schizophrenia; major depression; malingering; psychosis, not otherwise specified; bipolar disorder; and PTSD.  

The August 2011 hearing transcript indicates the Veteran was assaulted by 5 men, which led to a lack of motivation in service and symptoms that continued after service.

The August 2011 letter from the Veteran's VA treating psychiatrist contains the opinion that the Veteran's schizoaffective disorder and PTSD are related to his experiences in service; particularly psychological, physical, and sexual abuse.

The additional evidence is new because it was not previously considered.  The evidence is also material because it addresses an unestablished fact necessary to substantiate the claim.  Namely, that the Veteran was physically assaulted in service and that his currently diagnosed schizoaffective disorder and PTSD are related to his military service. 

When this evidence is viewed alone or in conjunction with the earlier evidence associated with the claims file, it raises a reasonable possibility of substantiating the claim. 

Accordingly, on this record, the Board finds that new and material evidence has been presented to reopen the previously denied claim of service connection for an acquired psychiatric disorder. 




ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is granted, subject to further action as discussed hereinbelow.


REMAND

On review of the record, the Board finds that additional development is required in connection with the claim for service connection for an acquired psychiatric disorder.

The Veteran's treating psychiatrist states that the Veteran reported being hospitalized for 2 weeks after being beaten by other soldiers.  At his hearing, the Veteran testified that the attack took place sometime around October 1979.  Since inpatient hospital records are stored separately from service treatment records, a request should be made for hospitalization records at Fort Benning in September and October 1979.

The Veteran's claim for service connection for PTSD is based, in part, on his assertions of sexual assault (military sexual trauma (MST)) and personal assault.  

The most recent revisions to 38 C.F.R. § 3.304(f) amending the adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, did not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience. 75 Fed. Reg. 39843  (July 13, 2010).  This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

In Patton, the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal (sexual) assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over- the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  It may be in a claim, as here, which is predicated on military sexual trauma (MST).

With respect to the facts of this particular case, there are no service treatment records indicating the Veteran complained about, was seen or evaluated for psychiatric-related problems or issues.  Although no clear changes in his behavior, he was noted to have poor motivation, difficulty with social adjustment, and having a fight with another soldier during his short period of service.

Thus, the RO should schedule the Veteran for a VA examination with a VA psychiatrist or other qualified mental health care provider to review the file to determine whether there are any indications (behavior changes, etc, including after his military service) the Veteran was sexually assaulted and physically beaten while in the military, as another means of trying to corroborate his alleged stressors.  In other words, if the VA examiner determines the Veteran's suffers from PTSD or other psychiatric disorder, he or she should then determine whether the Veteran's alleged sexual and physical assault in service is the reason for this diagnosis or any other current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Although the Board must make the ultimate finding of fact concerning the occurrence of a stressor, VA regulation as mentioned provides that VA adjudicators may submit any evidence it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates that a personal assault occurred resulting in PTSD.  38 C.F.R. § 3.304 (f)(4).  The Board also notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau, supra, that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton, supra, and YR, supra.

The record shows that the Veteran has been receiving treatment at the Jesse Brown VA Medical Center (VAMC).  Ongoing treatment records from this facility should be secured and associated with the claims file.  

Records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter in order to fully inform the Veteran of the provisions of 38 C.F.R. § 3.304(f) (5) describing the evidence that may be submitted to establish the occurrence of the alleged in-service personal and sexual assault.  Specifically, he should be advised of the various ways that a personal and sexual assault may be corroborated.  Such alternative forms of evidence include, but are not limited to: behavior and/or performance changes; records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, fellow service members, or clergy; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Based on his response, the RO should attempt to procure copies of all records from any identified treatment source that are not presently on file.  The Veteran also should be informed that he may submit medical evidence to support his claim. 

2.  The RO must take all indicated action in order to obtain copies of all clinical records referable to treatment received by the Veteran for his claimed psychiatric disorder at the Jesse Brown VAMC since June 2011.  All records obtained must be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  The RO should obtain all inpatient treatment records referable to the Veteran at Fort Benning for September and October 1979.  All records obtained should be associated with the claims file.  In no records are found, a negative reply must be obtained and included in the record.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After the above requested development has been completed and any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination for a medical opinion concerning whether he has PTSD, or any other psychiatric disorder, as a result of a stressor - in particular the alleged sexual and physical assault, during his military service.  

The examiner must review the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report. The examiner should elicit a complete history from the Veteran.

Based on a comprehensive review of the claims file and independent examination, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the PTSD is related to any of the Veteran's claimed in-service stressors. 

The examiner is also asked to provide an opinion for all other diagnosed psychiatric disorders as to whether each disorder is at least as likely as not (a 50 percent or greater probability) related to the Veteran's service.

In providing the opinions, the examiner is asked to comment on the behavior problems documented in the Veteran's service personnel records and whether his behavior at that time was consistent with the claimed stressors involving physical and sexual assaults, and harassment.

Inform the designated examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  If the claim remains denied, furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, in indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


